                                                       1   Amy F. Sorenson, Esq.
                                                           Nevada Bar No. 12495
                                                       2   Andrew M. Jacobs, Esq.
                                                           Nevada Bar No. 12787
                                                       3   Holly E. Cheong, Esq.
                                                           Nevada Bar No. 11936
                                                       4   SNELL & WILMER L.L.P.
                                                           3883 Howard Hughes Parkway, Suite 1100
                                                       5   Las Vegas, NV 89169
                                                           Telephone: (702) 784-5200
                                                       6   Facsimile: (702) 784-5252
                                                           Email: asorenson@swlaw.com
                                                       7           ajacobs@swlaw.com
                                                                   hcheong@swlaw.com
                                                       8
                                                           Attorneys for Plaintiff and Counter Defendant
                                                       9   Wells Fargo Bank, N.A.
                                                      10

                                                      11                              UNITED STATES DISTRICT COURT

                                                      12                                      DISTRICT OF NEVADA
             3883 Howard Hughes Parkway, Suite 1100




                                                      13   WELLS FARGO BANK, N.A., a national              Case No.: 2:15-cv-00796-APG-DJA
Snell & Wilmer

                    Las Vegas, Nevada 89169




                                                           banking association;
                         LAW OFFICES


                          702.784.5200




                                                      14
                               L.L.P.




                                                                                Plaintiff,
                                                      15                                                   STIPULATION AND ORDER TO
                                                           vs.                                             DISMISS ALESSI & KOENIG, LLC AND
                                                      16                                                   SHELLEY D. KROHN, CHAPTER 7
                                                           SFR INVESTMENTS POOL 1, LLC, a                  TRUSTEE OF THE ALESSI & KOENIG
                                                      17   Nevada limited-liability company;               BANKRUPTCY ESTATE WITHOUT
                                                           SOMMERSET HOMEOWNERS                            PREJUDICE
                                                      18   ASSOCIATION, a Nevada non-profit
                                                           corporation; ALESSI & KOENIG, LLC, a
                                                      19   Nevada limited-liability company;
                                                      20                        Defendants.
                                                      21
                                                           SFR INVESTMENTS POOL I, LLC, a
                                                      22   Nevada limited-liability company,

                                                      23                        Counter Claimant,

                                                      24   vs.

                                                      25   WELLS FARGO BANK, N.A., a national
                                                           banking association,
                                                      26
                                                                                Counter Defendant.
                                                      27

                                                      28
                                                       1          IT IS HEREBY STIPULATED AND AGREED by Plaintiff/Counter Defendant Wells
                                                       2   Fargo Bank, N.A. and Defendant Alessi & Koenig, LLC through Shelley D. Krohn, Chapter 7
                                                       3   Trustee of the Alessi & Koenig Bankruptcy Estate (collectively, the “Parties”), by and through
                                                       4   their respective counsel, that all claims in this action between the Parties will be dismissed
                                                       5   without prejudice.
                                                       6          Each party shall bear their own attorney’s fees and costs.
                                                       7          IT IS SO STIPULATED.
                                                       8
                                                           DATED this 20th day of February, 2020.          DATED this 20th day of February, 2020.
                                                       9
                                                           SNELL & WILMER L.L.P.                           SCHWARTZER & MCPHERSON LAW FIRM
                                                      10

                                                      11   By: /s/ Holly E. Cheong                         By: /s/ Jeanette E. McPherson
                                                               Andrew M. Jacobs, Esq.                          Jeanette E. McPherson, Esq.
                                                      12       (Nevada Bar No. 12787)                          (Nevada Bar No. 5423)
             3883 Howard Hughes Parkway, Suite 1100




                                                               Holly E. Cheong, Esq.                           2850 S. Jones Blvd, Suite 1
                                                      13
Snell & Wilmer




                                                               (Nevada Bar No. 11936)
                    Las Vegas, Nevada 89169




                                                                                                               Las Vegas, Nevada 89109
                                                               3883 Howard Hughes Parkway                      Telephone: (702) 228-7590
                         LAW OFFICES


                          702.784.5200




                                                      14
                                                               Suite 1100                                      Attorneys for Shelley D. Krohn, Chapter 7
                               L.L.P.




                                                      15       Las Vegas, Nevada 89169                         Trustee of the Alessi & Koenig Bankruptcy
                                                               Telephone: (702) 784-5200                       Estate
                                                      16       Attorneys for Plaintiff/Counter
                                                               Defendant Wells Fargo Bank, N.A.
                                                      17
                                                                                                         ORDER
                                                      18

                                                      19          IT IS SO ORDERED.

                                                      20

                                                      21

                                                      22                                                ____________________________________
                                                                                                        UNITED STATES DISTRICT JUDGE
                                                      23
                                                                                                        Dated: February
                                                                                                        DATED:          20, 2020.
                                                                                                                    _____________________
                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                         -2-
